Citation Nr: 1010851	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-26 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability.

2.	Entitlement to service connection for a left knee 
disability.

3.	Entitlement to service connection for a left elbow 
disability.

4.	Entitlement to service connection for a right shoulder 
disability.

5.	Entitlement to service connection for a left shoulder 
disability.

6.	Entitlement to service connection for bilateral hearing 
loss.

7.	Entitlement to service connection for a hernia.

8.	Entitlement to service connection for a 
thoracic/cervical spine disability.

9.	Entitlement to service connection for scar of the left 
throat.

10.	Entitlement to service connection for a right foot 
disability.

11.	Entitlement to service connection for cellulitis and 
bursitis of the right elbow.

12.	Entitlement to service connection for tinea cruris.

13.	Entitlement to service connection for residuals of a 
right groin injury.

14.	Entitlement to service connection for a right thumb 
disability. 

15.	Entitlement to service connection for a left thumb 
disability.

16.	Entitlement to service connection for tremors of the 
right upper extremity.

17.	Entitlement to service connection for tremors of the 
left upper extremity.

18.	Entitlement to service connection for a left wrist 
disability.

19.	Entitlement to an initial rating higher than 10 percent 
for posttraumatic stress disorder (PTSD).

20.	Entitlement to an initial compensable rating for genital 
warts.

21.	Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In December 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ) of the Board. A transcript of that proceeding is on 
file.  

Following the hearing, the Veteran provided additional 
evidence consisting of a lay statement from another 
individual, along with a waiver of RO initial consideration. 
38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The issues of entitlement to service connection for a right 
foot disorder, a left elbow disorder, a scar of the left 
throat, a bilateral shoulder disorder and a thoracic/cervical 
spine disorder, as well as claims for increased ratings for 
PTSD and genital warts, are addressed in the REMAND portion 
of the decision below and 



are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the Veteran if 
further action is required on his part. 


FINDINGS OF FACT

1.	The Veteran does not have a right or left knee disorder 
that was incurred or aggravated during his military service. 

2.	A bilateral hearing loss recognized as disabling for VA 
purposes is not shown. 

3.	A hernia was not incurred or aggravated in service.

4.	There is no competent evidence of present cellulitis and 
bursitis of the right elbow, or other qualifying right elbow 
disability.

5.	There is no competent evidence of current tinea cruris.

6.	There are no current residuals of a claimed right groin 
injury.

7.	There is no competent evidence of current right or left 
thumb disabilities.

8.	There is no competent evidence of current tremors of the 
upper extremities. 

9.	There is no competent evidence of a current left wrist 
disability.

10.	Forward flexion of the Veteran's lumbosacral spine is no 
worse than 90 degrees and the combined range of motion of his 
thoracolumbar spine is no worse than 240 degrees, with no 
additional loss of motion attributable to pain, repetitive 
motion, weakness, fatigue, or other functional loss or 
indication of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.	The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3.	The criteria for service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2009).

4.	The criteria for service connection for a hernia are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

5.	The criteria for service connection for right elbow 
cellulitis and bursitis are not met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

6.	The criteria for service connection for tinea cruris are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

7.	The criteria for service connection for residuals of a 
right groin injury are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

8.	The criteria for service connection for a right thumb 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

9.	The criteria for service connection for a left thumb 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

10.	The criteria for service connection for tremors of the 
right upper extremity are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

11.	The criteria for service connection for tremors of the 
left upper extremity are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

12.	The criteria for service connection for a left wrist 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

13.	The criteria for an initial rating higher than 10 
percent for degenerative disc of the lumbar spine are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic 
Code (DC) 5242 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated in November 2006, 
March 2007, and July 2007 pertaining to various claims for 
service connection, the RO notified the Veteran as to each 
element of satisfactory notice set forth under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, an addendum to the 
November 2006 notice letter provided supplemental information 
concerning both the disability rating and effective date 
elements of a pending claim for benefits. 

The relevant notice information must have been timely sent. 
In Pelegrini II, the Court prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice preceded issuance of the June 2007 rating 
decision on appeal, as to every issue that decision 
considered. Similarly, the VCAA notice preceded issuance of 
the second, March 2008 rating decision on appeal, and thereby 
met the standard for timely notice. 

As to the claim for an increased initial rating for 
degenerative disc disease of the lumbar spine, the 
requirement of VCAA notice does not apply. Where a claim for 
service connection has been substantiated and an initial 
rating and effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements."  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is 
the case here, in that the claim for service connection for 
degenerative disc disease of the lumbar spine has been 
substantiated, and no further notice addressing the 
downstream disability rating requirement is necessary. In any 
event, the RO has provided a March 2009 Statement of the Case 
(SOC) that directly addressed the evidentiary requirements to 
substantiate the claim on appeal for an increased rating for 
a lumbar spine disorder. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), personnel records, and records of VA 
outpatient treatment, as well as arranging for him to undergo 
several VA examinations. See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002). See also 38 C.F.R. §4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). In support of 
his claims, the Veteran has provided several personal 
statements, and lay statements from other individuals. He 
testified during a December 2009 videoconference hearing 
before the undersigned. There is no indication of any further 
available evidence or information that has not already been 
obtained. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will proceed with an 
adjudication of the following claims on the merits. 

II.  Background and Analysis

A.  Service Connection

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b). 

1.  Right and Left Knee Disabilities

Service medical history does not provide any reference to 
diagnosis or treatment of a condition involving either knee, 
and this includes the absence of relevant notation upon the 
Veteran's May 2006 examination for purpose of separation. 

Following his separation from service, the Veteran underwent 
a December 2006 VA Compensation and Pension examination for 
general medical evaluation. As to a claimed disability of the 
bilateral knees, the Veteran stated that the onset of knee 
pain was in September 2005 with his last deployment. He 
indicated that he did not seek treatment for knee problems in 
service, but his corpsman was aware of the condition. The 
Veteran described now having knee pain on a daily basis, with 
greater soreness during increased activity, and occasional 
sharp pain to the medical aspect of the knees. He described a 
prior episode of subluxation, and some swelling. 

On physical examination, the knees were tender to palpation 
medially and laterally. There was no swelling, redness, or 
obvious deformities. There were negative Lachman's, 
anterior/posterior drawer, and McMurray's tests. Mild 
crepitus was demonstrated with passive and active range of 
motion. Left knee range of motion was from 0 to 90 degrees, 
lacking 50 degrees of full flexion due to pain. Right knee 
range of motion was from 0 to 110 degrees, lacking 30 degrees 
of full flexion due to pain. There was no weakness, decreased 
endurance or easy fatigability with repetitive range of 
motion. X-rays of the knees showed no abnormality.  The 
diagnosis was bilateral knee strain, most likely 
patellofemoral, by the Veteran's report only, with no 
additional clinical or radiographic diagnosis. 

A May 2007 VA outpatient initial clinical evaluation 
indicated as to the bilateral knees crepitus bilaterally. 
There was no edema or erythema, or fluid appreciated in the 
range of motion. There was negative Lachman's, 
anterior/posterior drawer and McMurray's tests. Crepitus was 
appreciated with passive and active range of motion. 

The Board concludes on the above that the criteria for 
service connection for right and left knee disabilities are 
not met. As a preliminary matter, there is no confirmation 
that the Veteran indeed has any current disability involving 
either of his knees. The December 2006 VA general examination 
resulted in the diagnosis of bilateral strain, 
patellofemoral, but emphasized that this was grounded in the 
Veteran's reported history, not objective symptomatology. 
Thus, the resultant diagnosis carried significantly less 
weight than if otherwise due to observed medical findings. 
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information simply recorded by a medical examiner, 
unenhanced by additional comment by that examiner, does not 
on its own constitute competent medical evidence). Apart from 
this diagnosis, the most symptomatology shown regarding the 
knees is minimal limitation of motion, and some crepitus on 
movement during a May 2007 VA outpatient evaluation. There 
has never been any indication of knee instability, or lateral 
subluxation. X-rays of both knees were entirely normal.  

In view of these findings there is little if any indication 
that the Veteran actually manifests a present right or left 
knee disability. Under VA law, the first criterion to 
establish service connection is competent evidence of the 
current disability claimed. Moore v. Nicholson, 21 Vet. App. 
211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) ("Compensation for service-connected injury is 
limited to those claims which show a present disability."); 
Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").

Assuming for the sake of argument that the Veteran does in 
fact manifest bilateral patellofemoral strain, there is no 
competent evidence to indicate that this claimed condition is 
of service origin. Service records are absent mention of 
treatment involving either knee, and the Veteran has not 
alleged any specific in-service injury as the basis to 
conduct further medical inquiry into the cause of the 
disability claimed. See also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder). There are likewise 
no intervening treatment records from service discharge up 
until the apparent December 2006 diagnosis of paellofemoral 
syndrome as to establish a continuity of symptomatology, as 
to thereby substantiate a link between present disability and 
in-service injury.  See 38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (the elements of in-
service incurrence of a disease or injury, and an association 
between that and a present diagnosed disability may be 
substantiated through a demonstration of continuity of 
symptomatology). Thus, there is no basis to suggest that any 
confirmed disorder involving the knees originated during the 
Veteran's service. So assuming that a current medical 
diagnosis of a knee disability is verified, there is no 
additional competent evidence to establish the crucial 
element of a medical nexus to service.      

The Veteran's own assertions have also been afforded 
appropriate weight however, as he is a layperson, he cannot 
opine on the diagnosis or likely cause of a claimed knee 
disorder, as a matter not within the purview of lay 
observation. Rather, consistent medical evidence is required 
to establish these elements of the claims under 
consideration. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the preponderance of the evidence is against 
these claims, and the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

2.  Bilateral Hearing Loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

The Veteran underwent a December 2006 VA audiological 
examination for evaluation of claimed hearing loss. He then 
reported a history of military-related noise exposure from 
gunfire, machine guns, rockets, explosives, vehicle noise, 
and helicopters. He described inconsistent use of hearing 
protection during service.   The Veteran denied post-service 
recreational noise exposure. There was a positive history of 
occupational noise exposure which he reported as minimal, and 
involving which he had consistently used hearing protection. 
On an audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
15
LEFT
10
0
10
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in both ears. The VA examiner summarized these 
findings as showing hearing essentially within normal limits 
across all tested frequencies bilaterally. 

Records of VA outpatient treatment include the June 2007 
audiologist's report indicating that repeat audiometric 
treating was not done because the VA examination results were 
sufficiently recent, and there were no reported changes    in 
hearing. 

Based on the foregoing, the criteria have not been met for 
bilateral hearing loss recognized as a disability for VA 
purposes. The requirements of 38 C.F.R. § 3.385 to establish 
a hearing loss disability have not been established in light 
of either recorded audiometric thresholds or speech 
recognition scores. While there are measurable readings at 
various audiometric frequencies, these fall well short of 
that which corresponds to a recognized disability. The 
December 2006 VA examination report provides the only 
information of record pertaining to objective measurement of 
hearing loss. Thus, there is no competent evidence of a 
current hearing loss disability. Without a present disability 
having been shown, a claim for service connection cannot be 
proven. See Moore, supra; Hicks, supra. Therefore, the Board 
must deny the instant claim for service connection for 
bilateral hearing loss. 

3.  Hernia

STRs are entirely absent of indication of diagnosis or 
treatment for a hernia condition.  In February 2003, the 
Veteran was evaluated for a dull noticeable ache in the left 
lower quadrant of the abdomen, with pain becoming sharp and 
burning at times.  The assessment was of a possible groin 
pull. An over-the-counter pain reliever was prescribed. There 
is no further indication of relevant treatment in service.

A March 2007 VA outpatient consultation report indicated the 
Veteran reported to the emergent care center with a complaint 
of pain in the right groin. The assessment was of a possible 
hernia. Upon further evaluation the assessment was revised to 
a right inguinal bulge, considered an early hernia. Also 
stated was an assessment of status-post bilateral inguinal 
hernia repair. Review of the December 2006 VA general 
examination report meanwhile, reflects that the Veteran had 
previously undergone right and left hernia repair procedures 
in childhood well in advance of his military service. 

The claim for service connection for hernia cannot be 
substantiated, absent competent evidence linking the 
condition claimed to the Veteran's service. While there is 
one recorded instance from February 2003 of left lower 
quadrant pain, this was not then associated with any further 
symptomatology to suggest a hernia, but instead was 
considered a possible groin pull. More significantly, this 
episode appears to have acute and transitory with no 
residuals, or recurrences. There is no indication of any 
pattern of abdominal pain, or related symptoms to otherwise 
suggest even the likelihood of a hernia in service. There is 
no other evidence of record to support a causal connection 
between the above-referenced February 2003 treatment note, 
and more recent March 2007 diagnosis of a hernia more than 
four years later. This prolonged gap between in-service 
abdominal pain, and initial diagnosis, indicates a lack of 
continuity of symptomatology to support the claim.

In summary, the element of a medical nexus to service for the 
claimed hernia condition has not been demonstrated. Hence, 
the Board is denying this claim. 

4.  Right Elbow Disability

In October 2002 during basic training the Veteran presented 
with a bump over the right elbow, and complaining of pain. He 
stated he was unsure of the cause of the bump, although he 
had been bitten by fire ants there a few weeks previously. 
The assessment was of an abscess. Later that month the 
assessment was revised to that of cellulitis. Another 
assessment was then provided of septic olecranon bursitis 
resolving. A November 2002 record from Camp Lejeune Naval 
Hospital indicates that the Veteran had been treated at a 
medical facility during training at Paris Island for an 
episode of cellulitis. 

During the December 2006 VA general examination, the Veteran 
described the history of ant bites with resultant cellulitis 
to the right elbow. A cyst had formed on the right elbow, 
which required incision and drainage. It was observed that 
the cellulitis had resolved with no residual scarring. The 
diagnosis was cellulitis, right elbow, resolved with no 
significant residuals. 

A May 2007 VA initial clinical evaluation revealed that the 
right elbow joint was within normal limits. 

During the December 2009 hearing, the Veteran acknowledged 
that the right elbow cellulitis had likely resolved, but 
contended that there was additional disability directly 
affecting the elbow joint as manifested by pain and 
limitation of motion. 

The Board's review of the record does not reveal competent 
evidence of a current right elbow disability. As indicated, 
the condition of cellulitis following an insect bite has 
fully resolved. As to whether there is any additional 
identifiable disability, the medical evidence indicates this 
is not the case. The December 2006 VA examination found no 
residual scarring from cellulitis, or other observable 
symptomatology. The May 2007 VA outpatient clinical record 
reflects that the right elbow joint was within normal limits. 
The Veteran's own assertions are taken into account, however, 
these are balanced out by several objective treatment sources 
indicating no identifiable right elbow disability. 
Accordingly, the only conclusion warranted is that cellulitis 
and bursitis of the right elbow, or other qualifying right 
elbow disorder, has not been demonstrated to exist. Absent 
competent evidence of the disability claimed, service 
connection cannot be substantiated. Hence, the claim for 
service connection for a right elbow condition is being 
denied. 

5.  Tinea Cruris

A May 2004 in-service clinical record indicates a complaint 
of itching in the groin area over the previous three to four 
weeks. The assessment was tinea cruris.  A topical cream was 
prescribed. The following month, the assessment was resolving 
tinea cruris.

The current record does not provide any indication that the 
Veteran still experiences tinea cruris. The report of the 
December 2006 VA general examination intended as an inventory 
of the present medical conditions claimed did not reference 
tinea cruris. This dermatological disorder also is not shown 
to exist by means of VA outpatient records. By all 
indication, this was a one-time condition that resolved in 
service with proper treatment. There is no competent evidence 
to establish a recurrence of symptomatology. As there is no 
indication of the current disability claimed, the claim for 
service connection for tinea cruris is being denied. 

6.  Right Groin Injury

In February 2003, the Veteran was evaluated for a dull 
noticeable ache in the left lower quadrant of the abdomen, 
with pain becoming sharp and burning at times.  The 
assessment was of a possible groin pull. An over-the-counter 
pain reliever was prescribed. There is no further indication 
of relevant treatment in service.

The medical evidence following service discharge includes 
reports of the December 2006 VA general medical examination 
and a March 2007 VA outpatient consultation.  The December 
2006 VA general medical examination, which was intended as an 
inventory of the Veteran's present medical condition, did not 
reference the Veteran's groin.  In March 2007, the Veteran 
reported to the emergent care center with a complaint of pain 
in the right groin. The initial assessment was of a possible 
hernia, and this was revised to right inguinal bulge, 
considered an early hernia.

The current record does not show competent evidence of the 
residuals of a groin injury. At the outset, there is no 
documented in-service groin injury, or similar injury alleged 
to have occurred by the Veteran. There is simply the one 
February 2003 notation of a possible groin pull. This again 
constitutes an event that appeared to soon resolve, with no 
readily identifiable residuals as the Veteran was not treated 
again in service. The March 2007 VA outpatient clinical 
record indicated an early hernia, but does not relate this to 
an incident of service. In any event, without a precipitating 
injury from service, there is no basis to link a hernia with 
any groin injury. There is no competent evidence establishing 
that a hernia, or any other current condition is related to a 
groin injury in service. The underlying injury has not been 
substantiated. Hence, the element of medical nexus is not 
shown. The claim is therefore being denied. 

7.  Right and Left Thumb Disabilities

During a May 2007 general medical evaluation at a VA medical 
facility, the Veteran reported a history of left thumb injury 
when he hit the thumb during basic training and martial arts 
training. There was pain in the left thumb, and he reported 
difficulty with movement. 

At the December 2009 hearing, the Veteran again described 
injuries to both thumbs during either combat training or 
martial arts training. 

The competent and probative evidence does not establish that 
the Veteran currently has right or left thumb disabilities. 
The December 2006 VA general examination, intended as an 
inventory of the present medical conditions claimed, did not 
reference a thumb disability. These disorders are not shown 
to exist by means of VA outpatient records. The Veteran also 
has not alleged having symptoms of a thumb disability which 
would support a later diagnosis by a qualified medical 
professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (indicating competency of lay testimony to 
describe symptoms that support a later diagnosis by a 
physician). As there is no indication of either current 
disability claimed, the claims for service connection for 
right and left thumb disabilities are being denied. 

8.  Tremors of the Upper Extremities

During the December 2006 VA general examination the Veteran 
stated that since having had an episode of right elbow 
cellulitis, which had resolved, there remained periodic 
tingling to the fingers of the hands bilaterally.  

An August 2007 VA EMG study on an outpatient basis was 
completed of the left upper extremity. At that time a sensory 
examination was notable for decreased light touch and 
pinprick in the left hand. The impression was of a normal 
study except for an isolated but significant denervation type 
EMG abnormality in the flexor carpi ulnaris, without other 
muscle involvement or conduction abnormalities of the ulnar 
nerve. Given the reported history of blunt elbow trauma and 
significant atrophy in the medial forearm, this was suspected 
to be an ulnar nerve branch injury. There was no evidence of 
left median nerve neuropathy. 

The preceding discussion does not provide any objective 
indication of tremors of either upper extremity. The December 
2006 VA general examination, intended as an inventory of the 
present medical conditions claimed, did not reference this 
disorder, nor is there mention of tremors of the upper 
extremities provided through VA outpatient records. While the 
Veteran has testified having a condition involving tremors, 
the existence of that disorder has not been borne out on VA 
neurological evaluation or otherwise. There is no indication 
of a current tremor disability of either of the Veteran's 
upper extremities which would warrant a grant of service 
connection.  

9.  Left Wrist Disability

The record does not establish any indication of a disability 
involving the left wrist. Such a condition was not discovered 
through the Veteran's December 2006 VA general examination, 
nor is there mention of it provided within VA outpatient 
records. The Veteran also has not alleged having symptoms of 
a left wrist disorder which would support a later diagnosis 
by a qualified medical professional. See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There is on file 
an August 2007 EMG study that detected an ulnar nerve injury.  
However, a September 2007 VA physician's report clarifies 
that this injury was primarily localized to the left elbow 
region. There remains no indication of disability involving 
the wrist. As there is no competent evidence of the current 
disability claimed, the claim for service connection for a 
left wrist disability is being denied.

B.  Increased Rating for Degenerative Disc Disease of the 
Lumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability. 38 C.F.R. § 4.1. 
 
Where as here, the veteran appeals the rating initially 
assigned for the disability, after already having established 
service connection for it, VA must consider the propriety of 
a staged rating that is indicative of changes in the severity 
of the course of his disability over time. In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings. See Fenderson, supra, at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative 
arthritis of the spine is to be evaluated in accordance with 
VA's General Rating Formula for Diseases and Injuries of the 
Spine. 
 
This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height. 
 
A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 30 percent rating is for assignment for forward flexion of 
the cervical spine of 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine. 
 
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. 
Under notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees.
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in 
which the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis. 

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction. 
See 38 C.F.R. § 4.71a,  Plate V. 
 
Normal range of motion for the lumbosacral spine consists of 
forward flexion from 0 to 90 degrees; extension from 0 to 30 
degrees; lateral flexion to 30 degrees in either direction; 
and lateral rotation to 30 degrees in either direction. See 
38 C.F.R. § 4.71a, Plate V. 

The report of a July 2007 consultation with a VA physician 
indicates the Veteran had moderate tenderness in the 
paraspinal right L4-S1 region. On range of motion testing, he 
was capable of flexion to 90 degrees, extension to 30 
degrees, rotation bilaterally to 45 degrees, and lateral 
bending bilaterally 30 degrees. The impression was in part 
low back pain, with right radicular symptoms, and relatively 
mild focal weakness (extensor hallucis longus), rule out L5 
radiculopathy and lumbar disc disease.  

The Veteran underwent VA examination of the spine in January 
2008. His medical history was reviewed in detail. The Veteran 
reported that he was generally able to perform activities of 
daily living, although there were periodic flare-ups of back 
pain. On physical examination the Veteran ambulated with any 
assistive device.  He complained of lumbosacral achiness with 
no radiculopathy symptoms. The lumbar spine was symmetrical 
in appearance. There was no redness, swelling or edema. There 
was no kyphosis or scoliosis. The spine had normal curvature. 
No abnormality was noted. Upon deep palpation of the L2-S1 he 
complained of pain, with no radiculopathy symptoms. The 
Veteran denied numbness or tingling to the lower legs. Upon 
palpation, no masses, muscle tightening, or spasms were felt. 
There was no misalignment of the spine. Range of motion 
testing revealed flexion to 90 degrees, with complaints of 
muscle pulling and pain; extension to 30 degrees, complaining 
of muscle pulling; lateral flexion to 30 degrees bilaterally, 
complaining of mild muscle pulling; and rotation to 30 
degrees bilaterally, with complaints of mild pain. There was 
no lost motion due to pain or muscle pulling. Repetitive 
range of motion did not change degrees or cause pain, nor 
cause weakness, incoordination or easy fatigability. There 
were no other limiting factors, no flare-ups, and no muscle 
atrophy, weakness, paralysis, or contractures. While 
performing straight leg raises the Veteran complained of 
lumbar muscle pulling. 

On neurologic evaluation, gait was normal. The Veteran was 
able to walk on his heels and toes with slight pulling pain 
of his lumbar spine. Peripheral nerve evaluation revealed 
good sensatoability of the lumbosacral spine and the lower 
extremities. Position sense was good. Upper and lower 
reflexes were intact. Motor strength in the extremities was 
5/5 bilaterally. There was no paralysis, neuritis or 
neuralgia noted. The diagnosis was posterior disc hernia at 
L5-S1, with residual pain, muscle pulling and stiffness. 

In view of these findings, the Board concludes that the 
assignment of a 10 percent rating for the Veteran's lumbar 
spine disorder remains warranted. Considering the Veteran's 
retained capacity for movement in the lumbosacral spine, the 
extent of limitation of motion does not approximate the 
criteria for the next higher rating of 20 percent. Under the 
applicable rating formula, to warrant a 20 percent 
evaluation, forward flexion of the thoracolumbar spine must 
be greater than 30 degrees but not greater than 60 degrees. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5242. This is clearly 
not the case based on the objective findings. The Veteran has 
not at any point demonstrated forward flexion worse than 90 
degrees. On VA examination, while he complained of muscle 
pulling and pain, he retained the capacity for 90 degrees 
forward flexion even when factoring in the impact of pain.  
The combined range of motion of his thoracolumbar spine is no 
worse than 240 degrees.  

Nor was there additional limitation observed due to 
repetitive motion, weakness, incoordination or other forms of 
functional loss, as must be considered when evaluating 
limitation of motion pursuant to the Deluca decision. Thus, 
limitation of motion does not provide the basis for 
assignment of any rating in excess of 10 percent. Besides 
limitation of motion, a second prong of the applicable rating 
criteria permits a 20 percent evaluation for muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. Diagnostic Code 5242. Here, however, 
there is no indication of muscle spasm with any additional 
debilitating feature, inasmuch as the Veteran has normal gait 
and normal spinal contour. Accordingly, the provisions for 
assignment of a rating higher than 20 percent for orthopedic 
impairment are not met. 

The Board has also considered the potential likelihood of any 
neurological impairment as an alternative basis to rate 
degenerative disc disease. To this effect, however, the 
Veteran is not shown to have manifested any incapacitating 
episodes of degenerative disc disease as to warrant applying 
the criteria for the disorder of Intervertebral Disc Syndrome 
(IVDS). See 38 C.F.R. § 4.71a, Diagnostic Code 5243. There 
likewise is no evidence of a separate compensable 
neurological disability from orthopedic impairment, such as 
confirmed radiculopathy from the lumbar spine region. The VA 
examination specifically noted the absence of any paralysis, 
neuritis or neuralgia. As such, neurological impairment does 
not provide a distinct means of obtaining further 
compensation for degenerative disc disease of the lumbar 
spine. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran has not shown that his degenerative disc 
disease of the lumbar spine has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by the current schedular ratings. To this 
effect, the Veteran remains employed on a full-time basis. 
The Veteran's service-connected lumbar spine disorder also 
has not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, in light of the facts that the Veteran has not shown 
that the degenerative disc disease of his lumbar spine has 
caused him marked interference with employment (meaning above 
and beyond that contemplated by the current schedular 
ratings) and that he remains employed on a full-time basis, 
the Board finds that any further discussion of a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability is not warranted.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  

Thus, the Board is denying the claim for a higher initial 
rating for degenerative disc disease of the lumbar spine. The 
preponderance of the evidence is unfavorable on this claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a hernia is denied.

Service connection for cellulitis and bursitis of the right 
elbow is denied.

Service connection for tinea cruris is denied.

Service connection for residuals of a right groin injury is 
denied.

Service connection for a right thumb disability is denied. 

Service connection for a left thumb disability is denied.

Service connection for tremors of the right upper extremity 
is denied.

Service connection for tremors of the left upper extremity is 
denied.

Service connection for a left wrist disability is denied. 

An initial rating higher than 10 percent for degenerative 
disc disease of the lumbar spine is denied.


REMAND

The Board finds that additional development on the remaining 
claims on appeal is warranted prior to issuance of a decision 
on these matters. 

Several of the Veteran's claims for service connection arise 
out of the claimed residuals of an October 2005 in-service 
accidental fall. Specifically, this involves claims for 
service connection for bilateral shoulder, neck, and left 
elbow disorders.

STRs indicate that the Veteran underwent an examination for 
purposes of separation in May 2006. Noted by the evaluating 
physician was the Veteran's report of experiencing right arm, 
shoulder, upper back, and bilateral knee pain from a fall 
onto outstretched arms while having served on combat patrol 
in Iraq. 

The Veteran has reiterated his account of the event of having 
sustained a fall in October 2005 while running across a road 
at nighttime, and carrying more than  60 pounds of combat 
gear, through his correspondence and hearing testimony.  He 
stated that he fell head forward with his arms in front of 
him, injuring his shoulders and neck. According to the 
Veteran, there was considerable difficulty in receiving 
authorization to obtain medical attention for his injuries. A 
July 2007 statement from an individual who served with the 
Veteran confirms the event. 

Meanwhile, there is current indication of one or more 
disorders that conceivably may be associated with the in-
service accidental fall.  

The report of a June 2007 VA physical therapy consult 
indicates that there was a May 2007 MRI showing findings 
consistent with a right shoulder partial thickness bursal 
surface tear of the supraspinatus tendon near its insertion 
on the humeral head. A left shoulder MRI demonstrated mild 
degenerative changes of the left acromioclavicular joint. The 
Veteran also had bilateral shoulder pain with decreased 
active and passive range of motion. A July 2007 VA 
physician's report identifies the presence of mild 
osteoarthritis of the acromioclavicular joint. 

As to a claimed thoracic/cervical spine condition, another 
physical therapy consult in June 2007 identified chronic neck 
pain, with multiple postural abnormalities of the upper 
quarter. The July 2007 VA physiatry report indicates an 
impression in part, of neck pain, with disc herniation at C4-
5 on the left, ruling out C5 radiculopathy and focal 
neuropathy. 

Regarding a current left elbow condition, on a December 2006 
VA general medical examination, the diagnosis was of left 
elbow strain, by the Veteran's report only with no additional 
radiographic or clinical diagnosis. However, a more 
definitive diagnosis was later obtained. 

A June 2007 VA physician's report denotes that on evaluation, 
the Veteran had on the left elbow area above the medial 
epicondyle a nodular area, with both epicondyles prominent 
equally. It was believed that this was most likely 
congenital. A July 2007 VA outpatient physiatry consult 
indicates an impression in part of left elbow bony 
prominence, unclear etiology, not identified in plain film, 
ruling out occult injury. Under applicable law, congenital or 
developmental defects are not recognized as diseases or 
injuries for which compensation may be awarded. See 38 C.F.R. 
§ 3.303(c). 

Notwithstanding that the left elbow bony prominence would not 
be a qualifying disability for VA purposes, there is also 
evidence of some neurological impairment.  An August 2007 VA 
EMG study was completed of the left upper extremity.  The 
impression was of a normal study except for an isolated but 
significant denervation type EMG abnormality in the flexor 
carpi ulnaris, without other muscle involvement or conduction 
abnormalities of the ulnar nerve. Given the reported history 
of blunt elbow trauma and significant atrophy in the medial 
forearm, this was suspected to be an ulnar nerve branch 
injury. 

A September 2007 medical report reiterates there was an EMG 
abnormality isolated to the flexor carpi ulnaris, and with 
finding of bone spur near elbow, with suspected local ulnar 
branch entrapment. 

In summary, then, there is competent evidence of present 
bilateral shoulder, neck, and left elbow conditions. At this 
stage, therefore, a VA orthopedic examination should be 
arranged to determine whether one or more of these claimed 
conditions are causally related to the Veteran's October 2005 
in-service accidental injury. See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).  

The Board further finds that additional VA examination and 
opinions are warranted on the claims specified below. 

Regarding a claimed right foot disorder, the report of a June 
2007 VA podiatric consultation indicates an assessment of pes 
cavus bilaterally; varus heel bilaterally, hallux limitus, 
right foot; and deformed fourth digit, right foot. 

The Veteran describes the onset of right foot symptomatology 
as having been during protracted marches as part of his boot 
camp. His allegations of in-service injury even if not 
directly documented in service records should receive due 
consideration. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006). An examination to determine whether a right 
foot disorder is service-related is in order.

Also, during the December 2006 VA general examination the 
Veteran reported having had scarring to the anterior neck 
from an October 2004 burn from a hot brass shell casing. He 
described the scar as having been sensitive to sun exposure 
with no other symptoms. The Veteran again described having 
received a scar in service through his hearing testimony. 
Through VA dermatological examination it may be determined 
whether the Veteran's scar is of the type that is likely 
related to the type of trauma alleged. 

As to the claim for a higher initial rating for PTSD, there 
is evidence indicating a possible worsening in severity of 
this condition since the last relevant VA psychiatric 
examination in December 2006. The Veteran has provided the 
August 2008 statement from K.H., a personal friend, and also 
a physician's assistant with a stated background in treating 
mental illness, to the effect that the Veteran experienced 
ongoing mental health symptomatology. These symptoms were 
described as including severe sleep disturbances, cyclical 
mood patterns, and difficulty in maintaining meaningful 
relationships. Based on this information, there is reason to 
suggest that PTSD may have worsened, and thus, a plausible 
basis to arrange for a more contemporaneous examination on 
this service-connected disability. See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record 
does not adequately reveal the current state of the 
claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.").

Moreover, the record reflects that there are additional 
outstanding records of VA outpatient treatment to obtain. 
During the December 2009 Board hearing the Veteran testified 
that he has undergone further treatment for the service-
connected condition of genital warts within the preceding few 
months. He indicated the source of treatment was the 
Pittsburgh VA Medical Center (VAMC) at University Drive. The 
Board points out also that more recent VA outpatient 
treatment records may reveal further information concerning 
the other claims presently being remanded. The most recent 
such records on file are dated from September 2007. The RO 
should obtain any such additional records and associate them 
with the claims file. Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made). See also 38 C.F.R. § 
3.159(c)(2) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should contact the Pittsburgh 
VAMC, University Drive, and request copies 
of all available records of left elbow, 
left and right shoulder, neck, throat 
scar, right foot, PTSD, and genital warts 
treatment from that facility dated since 
September 2007. All records and responses 
received should be associated with the 
claims file.

2.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the likely etiology of his claimed 
thoracic/cervical spine, bilateral 
shoulder, and left elbow disorders. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail.  
It is requested that the VA examiner 
initially indicate the current diagnosis 
of all disabilities affecting the 
neck/thoracic spine, shoulders, and left 
elbow. The VA examiner should then opine 
whether each diagnosed disability is at 
least as likely as not (50 percent or 
greater probability) due to an incident of 
the Veteran's military service, to include 
based on his history of an October 2005 
accidental fall during service.

In specifically considering a left elbow 
disability, the examiner, if diagnosing 
the condition of left elbow bony 
prominence, should clarify whether that 
disorder is congenital in origin. Provided 
that is the case, the examiner should 
further clarify whether a pre-existing 
left elbow bony prominence was aggravated 
during service due to a superimposed 
injury.

The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

3.	Then schedule the Veteran for a VA 
podiatric examination to determine the 
likely etiology of his claimed right foot 
disorders. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner initially indicate the current 
diagnosis of all disabilities affecting 
the right foot. The VA examiner should 
then opine whether each diagnosed 
disability is at least as likely as not 
(50 percent or greater probability) due to 
an incident of the Veteran's military 
service, to include based on his described 
foot trauma during protracted marching 
during his basic training.

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

4.	Schedule the Veteran for a VA 
dermatological examination to determine 
the likely etiology of his claimed scar of 
the left throat. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. The VA examiner should 
opine whether the Veteran's scar on the 
left anterior neck is at least as likely 
as not (50 percent or greater probability) 
due to an incident of the Veteran's 
military service, based on his described 
injury of having been burned by a falling 
spent brass shell casing. 

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

5.	Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of his PTSD. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner indicate 
all present symptoms and manifestations 
attributable to the Veteran's service-
connected PTSD, in accordance with the 
rating criteria specified at 38 C.F.R. 
4.130, Diagnostic Code 9411. The examiner 
should assign a Global Assessment of 
Functioning (GAF) score and explain the 
basis for this finding.

6.	The RO should then review the claims 
file. If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

7.	Thereafter, the RO should readjudicate 
the claims for service connection for a 
right foot disorder, left elbow disorder, 
scar of the left throat, right shoulder 
disorder, left shoulder disorder and a 
thoracic/cervical spine disorder, as well 
as claims for increased initial ratings 
for PTSD and genital warts, based upon all 
additional evidence received. If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


